Citation Nr: 0106379	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  00-00 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a disability of the 
right upper extremity.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from July 1964 to December 
1964 and from April 1965 to September 1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1998 RO decision that determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for arthritis of the right elbow and 
right hand.  The condition at issue has since been 
recharacterized as a disability of the right upper extremity.  
A Board videoconference hearing was requested and scheduled 
for October 2000, but on the day of the hearing the veteran 
withdrew his request for same.


FINDINGS OF FACT

1.  A May 1998 Board decision denied a claim for service 
connection of a disability of the right elbow and right hand 
(right upper extremity disability).  

2.  Evidence received since the May 1998 Board decision 
includes some evidence which is neither cumulative nor 
redundant of evidence previously considered, and some of the 
additional evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a disability of the right upper 
extremity.


CONCLUSION OF LAW

New and material evidence has been submitted since the final 
May 1998 Board decision, and thus the claim for service 
connection for a disability of the right upper extremity is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from July 1964 to December 
1964 and from April 1965 to September 1992, when he retired 
from the Army.  Service medical records from November 1977 
indicate he complained of pain at various sites including the 
right fourth metacarpophalangeal joint.  X-rays of the right 
hand showed no abnormality.  On a treatment record from 
October 1986, it was noted he gave a three-day history of 
right elbow pain and no history of trauma.  Though there was 
full range of motion, there was warmth, tenderness to 
palpation over the olecranon process, and a trace of effusion 
posteriorly.  The assessment was right olecranon bursitis.  
At a March 1990 reenlistment examination, the veteran gave a 
history of elbow and ankle joint pain in 1988, and he said he 
had been diagnosed as having arthritis; current objective 
examination of the upper extremities was normal.  On a 
medical history form for an August 1992 service retirement 
examination, the veteran gave a history of bilateral mid-
phalangeal joint, elbow, and ankle symptoms; he related such 
involved swelling, pain with change in weather, and sometimes 
being unable to make a fist secondary to pain and swelling; 
and he stated he had been treated for his symptoms with 
prescribed Motrin and had treated himself with aspirin which 
really helped.  Objective evaluation of the upper extremities 
was normal at the August 1992 service retirement examination.  
The veteran retired from service in September 1992.

In October 1992, the veteran claimed service connection for 
various conditions including arthritis.

At a November 1992 VA neurologic examination, findings as to 
the upper extremities were normal.  At a November 1992 VA 
orthopedic examination, the veteran reported a history that 
in 1988 he had swelling and aching of both ankles and of the 
right third and the left fourth proximal interphalangeal 
joints.  He said he had been told in service that it was due 
to arthritis but that X-rays were negative.  He did not 
mention a right elbow disorder.  Current objective 
examination of the hands was normal.  The assessment included 
nonspecific arthritis in the ankles and two finger joints, by 
history.

A March 1994 RO decision, in pertinent part, denied service 
connection for arthritis of the right elbow and right hand.  
The veteran appealed the decision.

November 1994 treatment records from Primus Clinic note the 
veteran gave a 5 to 6 year history of pain in the elbows and 
in the right finger joints and occasional swelling of the 
right third proximal interphalangeal joint.  The assessment 
was probable degenerative joint disease.  The veteran was 
thereafter further evaluated.  X-rays of the right hand 
showed it to be normal.  The assessment was interesting 
history of recurrent swelling of proximal interphalangeal 
joints and ankle, possibly consistent with rheumatoid 
arthritis.

At a September 1996 Board hearing, the veteran asserted that 
multiple problems, including those of the right upper 
extremity, were due to service.  He recalled he had an elbow 
problem in service.

A June 1997 VA neurologic examination was negative, and the 
examiner noted that there was no obvious cause for complaints 
of joint pain.  The right hand and right elbow were normal at 
a July 1997 VA orthopedic examination, and X-rays showed no 
degenerative joint disease.

A May 1998 Board decision denied the claim for service 
connection for a disorder of the right elbow and right hand.  
The Board noted there was no current medical diagnosis of the 
claimed condition, and thus the service connection claim was 
denied as being not well grounded.  Evidence added to the 
claims file after this Board decision is summarized below.

Medical records show the veteran received treatment, as a 
military retiree, at Womack Army Medical Center in 1997 and 
1998 for right upper extremity problems.  In October 1997, he 
broke his right clavicle (collarbone) in a bicycle accident.  
Subsequent records show he wore a sling for the fracture and 
complained of right upper extremity muscle weakness.  In 
January and February 1998, he complained of right hand and 
right forearm symptoms.  A February 1998 electromyography 
study showed evidence of right ulnar neuropathy with 
denervation of hand intrinsics, as well as right middle trunk 
distribution brachial plexopathy.  March 1998 records show 
that the veteran underwent surgery (right ulnar nerve 
transposition) for right elbow cubital tunnel syndrome.  
Records dated to May 1998 show follow-up treatment.

In a November 1998 decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for disability of the right hand and 
right elbow (subsequently described as right upper extremity 
disability).

In statements dated from 1998 to 2000, the veteran asserted 
he had a right upper extremity disability which began in 
service.  He stated, in essence, that right elbow and right 
hand symptoms in service had been improperly attributed to 
arthritis, and that such symptoms were due to right elbow 
cubital tunnel syndrome which was diagnosed and treated after 
service.

Analysis

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Here, a claim for service connection for a disability of the 
right elbow and right hand (right upper extremity disability) 
was denied in a May 1998 Board decision.  The veteran did not 
appeal the decision, and it became final, but the claim may 
be reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104; Manio v. Derwinski, 1 Vet.App. 140 
(1991).  "New and material evidence" means evidence not 
previously submitted to VA decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When this claim was denied by the Board in 1998, the medical 
evidence on file did not show a current medical diagnosis of 
a right upper extremity disability.  Thus, under the law then 
in effect, the Board denied the claim as not well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 
Vet.App. 498 (1995).  [The Board notes that the law has since 
been changed to eliminate the concept of a well-grounded 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).]  

Medical evidence submitted since the 1998 Board decision 
shows a medical diagnosis of a right upper extremity 
disability, including a 1998 diagnosis of right elbow cubital 
tunnel syndrome for which the veteran had surgery involving 
right ulnar nerve transposition.  Additional statements of 
the veteran assert that such condition was the source of 
right upper extremity symptoms which he had in service.  The 
Board finds that there is some additional evidence received 
since the 1998 Board decision which is new, since it is 
neither cumulative nor redundant of evidence previously 
considered; and some of the additional evidence is also 
material since it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge, supra.

As new and material evidence has been submitted since the 
1998 Board decision, the claim for service connection for a 
disability of the right upper extremity has been reopened.  
This does not mean that service connection is granted; 
rather, the claim for service connection will have to be 
further reviewed on the merits, following development of the 
evidence as set forth in the below remand.


ORDER

The claim for service connection for a disability of the 
right upper extremity is reopened and, to that extent, the 
appeal is granted.


REMAND

The Board finds that further development of the evidence is 
warranted on the reopened claim for service connection for a 
disability of the right upper extremity.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Any additional relevant post-service medical records 
should be obtained, and the veteran should undergo a VA 
examination, with opinion, on the nature and etiology of a 
right upper extremity disability.

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should have the veteran 
identify (names, addresses, dates) all VA 
and non-VA health care providers who have 
treated or examined him, since his 
September1992 retirement from service, 
for a disorder of the right upper 
extremity.  Thereafter, the RO should 
obtain copies of the related medical 
records which are not already on file.

2.  Thereafter, the veteran should 
undergo a VA examination to determine the 
nature and etiology of all disorders of 
the right upper extremity.  The claims 
folder should be provided to and reviewed 
by the doctor, and the examination report 
should indicate that such has been 
accomplished.  All current right upper 
extremity conditions (e.g., postoperative 
residuals of right elbow cubital tunnel 
syndrome) should be diagnosed.  Based on 
examination findings, historical records, 
and medical principles, the doctor should 
provide a medical opinion, with full 
rationale, as to whether any current 
right upper extremity disorders are 
etiologically related to the findings and 
symptoms shown in the service medical 
records.

3.  Thereafter, the RO should review, on 
the merits, the reopened claim for 
service connection for a disability of 
the right upper extremity.  If the claim 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

On remand, the veteran may submit any other evidence and 
argument on his claim for service connection for a disability 
of the right upper extremity.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 



